J-S04004-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: S.M., A                :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: R.M., FATHER                    :
                                               :
                                               :
                                               :
                                               :   No. 1683 EDA 2021

                  Appeal from the Order Entered July 22, 2021
    In the Court of Common Pleas of Philadelphia County Juvenile Division at
                       No(s): CP-51-DP-0003052-2017

    IN THE INTEREST OF: S.B.M., A              :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: R.M., FATHER                    :
                                               :
                                               :
                                               :
                                               :   No. 1684 EDA 2021

                 Appeal from the Decree Entered July 22, 2021
    In the Court of Common Pleas of Philadelphia County Juvenile Division at
                       No(s): CP-51-AP-0000489-2020


BEFORE:      BENDER, P.J.E., MURRAY, J., and STEVENS, P.J.E.*

MEMORANDUM BY BENDER, P.J.E.:                              FILED APRIL 4, 2022

        R.M. (Father) appeals from the decree and the order, both dated July

21, 2021, and entered on July 22, 2021, that granted the petitions filed by

the Philadelphia Department of Human Services (DHS) to involuntarily

terminate Father’s parental rights and to change the permanency goal to

____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-S04004-22



adoption for S.M. (Child),1 born in November of 2017.          After review, we

affirm.2

       In Father’s brief, he sets forth the following issues for our review:

           1. Did the court below err in finding that [DHS] … had met its
              burden in proving grounds under 23 Pa.C.S.[] §§ 2511[(a)]
              (2), (5), and (8)?

           2. Did the court below err in finding that DHS had met its
              burden to prove that termination would be in the [C]hild’s
              best interests[] under § 2511(b)?

           3. Did the court below err when it found that DHS by clear and
              convincing evidence had met its burden to change [C]hild’s
              goal to adoption?

           4. Did the court below err in failing to make a finding as to
              “reasonable efforts”?

Father’s brief at 4.

       We review an order terminating parental rights in accordance with the

following standard:

             When reviewing an appeal from a decree terminating
       parental rights, we are limited to determining whether the
       decision of the trial court is supported by competent evidence.
       Absent an abuse of discretion, an error of law, or insufficient
       evidentiary support for the trial court’s decision, the decree must
       stand. Where a trial court has granted a petition to involuntarily
____________________________________________


1 S.M. is also identified as S.B.M. The parental rights of Child’s mother, A.M.
(Mother), were involuntarily terminated at the same time as Father’s rights.
Mother’s appeal is addressed in a separate decision. At the time of Mother’s
and Father’s marriage, he became the step-father to Mother’s older child,
J.L.B.

2 By order, issued on September 22, 2021, this Court sua sponte consolidated
these appeals because they involve related parties and issues. See Pa.R.A.P.
512.

                                           -2-
J-S04004-22


      terminate parental rights, this Court must accord the hearing
      judge’s decision the same deference that we would give to a jury
      verdict. We must employ a broad, comprehensive review of the
      record in order to determine whether the trial court’s decision is
      supported by competent evidence.

In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009) (quoting In re S.H., 879

A.2d 802, 805 (Pa. Super. 2005)). Moreover, we have explained that:

      The standard of clear and convincing evidence is defined as
      testimony that is so “clear, direct, weighty and convincing as to
      enable the trier of fact to come to a clear conviction, without
      hesitance, of the truth of the precise facts in issue.”

Id. (quoting In re J.L.C. & J.R.C., 837 A.2d 1247, 1251 (Pa. Super. 2003)).

The trial court is free to believe all, part, or none of the evidence presented

and is likewise free to make all credibility determinations and resolve conflicts

in the evidence.   In re M.G., 855 A.2d 68, 73-74 (Pa. Super. 2004).           If

competent evidence supports the trial court’s findings, we will affirm even if

the record could also support the opposite result. In re Adoption of T.B.B.,

835 A.2d 387, 394 (Pa. Super. 2003).

      Since Father’s third issue concerns the trial court’s decision to change

the goal for Child to adoption, we address that issue by applying the following

standard of review:

            In cases involving a court’s order changing the placement
      goal … to adoption, our standard of review is abuse of discretion.
      In re N.C., 909 A.2d 818, 822 (Pa. Super. 2006). To hold that
      the trial court abused its discretion, we must determine its
      judgment was “manifestly unreasonable,” that the court
      disregarded the law, or that its action was “a result of partiality,
      prejudice, bias or ill will.” Id. (quoting In re G.P.-R., 851 A.2d
      967, 973 (Pa. Super. 2004)). While this Court is bound by the
      facts determined in the trial court, we are not tied to the court’s

                                      -3-
J-S04004-22


      inferences, deductions and conclusions; we have a “responsibility
      to ensure that the record represents a comprehensive inquiry and
      that the hearing judge has applied the appropriate legal principles
      to that record.” In re A.K., 906 A.2d 596, 599 (Pa. Super. 2006).
      Therefore, our scope of review is broad. Id.

In re S.B., 943 A.2d 973, 977 (Pa. Super. 2008).

      Pursuant to the Juvenile Act, 42 Pa.C.S. § 6351(f), when considering a

petition for goal change for a dependent child, the juvenile court is to consider,

inter alia: (1) the continuing necessity for and appropriateness of the

placement; (2) the extent of compliance with the family service plan; (3) the

extent of progress made towards alleviating the circumstances which

necessitated the original placement; (4) the appropriateness and feasibility of

the current placement goal for the child; and (5) a likely date by which the

goal for the child might be achieved. In re S.B., 943 A.2d at 977. The best

interests of the child, and not the interests of the parent, must guide the trial

court. Id. at 978.

      We have reviewed the certified record, the briefs of the parties, the

applicable law, and the extensive and comprehensive opinion authored by the

Honorable Allan L. Tereshko of the Court of Common Pleas of Philadelphia

County, dated October 8, 2021. We determine that Judge Tereshko’s well-

reasoned decision disposes of the issues raised by Father. In particular, the

trial court notes that “S.M.’s sibling, J.L.B., was the victim of repeated physical

and emotional abuse while in Mother and Stepfather[’s], R.M.[, ]care. Both

Mother and R.M. were found by this [c]ourt to be the perpetrators of child

abuse on March 14, 2018. This Child, S.M., … has been in foster care since


                                       -4-
J-S04004-22



November [of] 2017, four days after her birth.” Trial Court Opinion (TCO),

10/8/2021, at 35.       Additionally, Judge Tereshko’s opinion provides the

following conclusion as to the termination of Father’s parental rights and the

goal change for S.M.:

      The evidence presented to this [c]ourt was clear and convincing
      that Father is incapable of providing the protection necessary to
      keep this Child safe, and that he is incapable of parenting. Safety
      and loving care [are] essential to the growth and well-being of any
      child, and this [c]ourt cannot place this Child in an environment
      where her well-being and safety may be at risk. This Child’s life
      cannot be placed on hold in the hope that Father will summon the
      ability to handle the responsibilities of parenting. Further, this
      Child and her older sibling have been placed together in a loving,
      caring, nurturing home with the pre-adoptive foster family, and
      this [c]ourt believes they deserve the opportunity to experience a
      loving, caring home where they are protected from harm.

Id.

      Having concluded that Judge Tereshko’s opinion properly disposes of the

issues Father has raised in these appeals, we adopt Judge Tereshko’s opinion

as our own and affirm the order and the decree on that basis.

      Decree and order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/4/2022


                                     -5-
                                                                                              ydo yra a
                                                                                              I
                                                                                    Circula ed 03/29/2022 08:56 AM
`.




       THE FIRST JUDICIAL DISTRICT OF PENNSYLVANIA, PHILADELPHIQ7• QV'4TY
                                 IN THE COURT OF COMMON PLEAS                                      U• /-,



     IN THE INTEREST OF:                          :FAMILY COURT DIVISION
                                                  :JUVENILE BRANCH-Dependency

     S.M., aMinor                                 :CP-51-DP-0003052-2017
     d/o/b: 11 / /2017                            :CP-51-AP-0000489-2020

     Appeal of:                                   :Superior Court Nos.:
     R.M., Father                                 : 1683 EDA 2021; 1684 EDA 2021
                                                  :CONSOLIDATED'



                                                  OPINION



              R.M. ("Father"), Appeals from the Decree of Involuntary Termination of Parental

     Rights and Order of Goal Change to Adoption entered by this Court on July 21, 2021,

     granting the Petitions to Involuntarily Terminate his Parental Rights to the above

     referenced Child, S.M., filed by the Department of Human Services ("DHS") on

     December 31, 2020. Father also Appeals this Court's granting the Petition for Goal

     Change also filed on December 31, 2020. In response to these Orders, Father, by and

     through his counsel filed Notices of Appeal with Statement of Errors Complained of on

     Appeal on August 19, 2021.

             The parental rights of Mother, A.M. were involuntarily terminated as to S.M. on

     July 21, 2021. Mother filed Appeals on August 20, 2021 at 1698, and 1699 EDA 2021.

     Mother's Appeals are addressed under separate Opinion.




     109/22/2021,   Consolidated Sua Sponte. Comment: Review of these matters indicates that these appeals
     involve related parties and issues. Accordingly, the appeals at Nos. 1683 and 1684 EDA 2021 are hereby
     CONSOLIDATED. See Pa.R.A.P. 513.


                                                                                                              1
STATEMENT OF MATTERS COMPLAINED OF ON APPEAL

          In his Statement of Matter Complained of on Appeal, Father raises the following

issues;

          1.   The Trial Court erred in finding that Father had been duly
               served with the notice of the Termination Hearing, as required
               by the Juvenile Act and Court Rules;
          2.   The Trial Court erred in finding that DHS had met its burden to
               prove grounds for termination under 23 Pa.C.S.A., §2511
               (a)(1);
          3.   The Trial Court erred in finding that DHS had met its burden to
               prove grounds for termination under 23 Pa.C.S.A., §2511
               (a)( 2);
          4.   The Trial Court erred in finding that DHS had met its burden to
               prove grounds for termination under 23 Pa.C.S.A., §2511
               (a)(5)
          5.   The Trial Court erred in finding that DHS had met its burden to
               prove grounds for termination under 23 Pa.C.S.A., §2511
               (a)(8)
          6.   The Trial Court erred by failing to find that DHS had failed to
               meet its burden to prove that termination would be in the
               child's best interest under 23 Pa.C.S.A., §2511 (b);
          7.   The Trial Court erred in changing the goal to Adoption; and
          8.   The Trial Court erred by denying due process of law to
               appellant, R.M., Father, as guaranteed by the Constitutions of
               the Commonwealth of Pennsylvania and of the United States of
               America;


PROCEDURAL HISTORY:

          A.M. (thereafter, "Mother") gave birth to adaughter, J.L.B. on November&,

2009. M.B. (thereafter, "M.B.") is listed as Father on the Birth Certificate.    (Exhibit "B"

Certification ofLive Birth, attached to DHS Petition For Involuntary Termination of

Parental Rights, filed 12/31/2020).

          A.M. (thereafter, "Mother") gave birth to adaughter, S.M. on November f,

2017. R.M. (thereafter, "R.M.") is listed as Father on the Birth Certificate.    (Exhibit "B"



                                                                                            2
Certification ofBirth, attached to DHS Petition For Involuntary Termination of Parental

Rights, filed 12/31/2020).

       On October 31, 2017, DHS received aGeneral Protective Services (GPS) Report

alleging that on October 31, 2017, Child, J.L.B., was referred by school staff to

Children's Hospital of Philadelphia (CHOP) because she was limping and in pain; that

J.L.B. was diagnosed with recent extensive bruising and old linear hyperpigmentation on

the backs of her legs; that the Children's Mother, A.M., told CHOP staff that, since

around October 24, 2017, J.L.B. had jumped on aglass table with other children from

church, had been hit repeatedly with abat by another child, and fallen down steps; that

S.M.'s Father, R.M. and Stepfather of J.L.B., arrived at CHOP after Mother and J.L.B.

had arrived; that R.M., was verbally aggressive with CHOP staff; that Mother and R.M.,

disagreed regarding J.L.B. jumping on the glass table and being hit with abat by the

unidentified child; that R.M. became enraged in the treatment room, repeatedly listing his

various accomplishments that led to the decision to remove the child that was hitting

J.L.B. from the church; that he stated "I am aman of God"; that he repeatedly requested a

more intensive treatment plan for J.L.B.; that he appeared unable to understand what

CHOP staff was attempting to explain to him; that he was further angered at the

discussion of J.L.B.'s safety while in the home; that R.M. failed to calm himself and

stated he would be taking J.L.B. to her primary care physician; that R.M. threatened legal

action before leaving the treatment room; that R.M. stated that he would return in ten

minutes if Mother was not outside within that time, insinuating that he would exhibit

further explosive behavior; that CHOP staff contacted the primary care physician listed

for J.L.B. and was informed that the family does not go there for treatment; that Mother



                                                                                           3
appeared amenable to listening to CHOP's future treatment plan for J.L.B.; and that R.M.

removed J.L.B. from CHOP against medical advice (AMA). This Report was determined

as valid. (Exhibit "A" Statement of Facts, attached to DHS Petition For Involuntary

Termination of Parental Rights, filed 12/31/2020, ¶"a").

        On November 1, 2017, DHS went to the family's home, but no one appeared to be

at home. DHS left aletter requesting that Mother and R.M. contact DHS. (Exhibit "A"

Statement of Facts, attached to DHS Petition For Involuntary Termination of Parental

Rights, filed 12/31/2020, ¶"b").

       On November 1, 2017, DHS telephoned R.M., who was extremely hostile during

the telephone call. He told DHS that the Agency has no authority to investigate the

safety of J.L.B. (Exhibit "A" Statement of Facts, attached to DHS Petition for

Involuntary Termination of Parental Rights, filed 12/31/2020, ¶"c").

       On November 2, 2017, DHS went to the family's home. DHS met with Mother

and R.M. outside the home. DHS observed that R.M., stopped Mother from talking,

stating that she should not be talking because she is pregnant. R.M., refused to allow

DHS to have access to the home. (Exhibit "A" Statement of Facts, attached to DHS

Petition For Involuntary Termination of Parental Rights, filed 12/31/2020,   T"d").

       On November 3, 2017, Community Legal Services (CLS) telephoned DHS and

stated that Mother and R.M., had attempted to retain CLS services as legal counsel; that

CLS had explained the DHS investigation process to them and they were now willing to

cooperate with DHS' investigation. (Exhibit "A" Statement of Facts, attached to DHS

Petition For Involuntary Termination of Parental Rights, filed 12/31/2020, ¶"e").




                                                                                           4
        On November 3, 2017, DHS telephoned R.M., who agreed to ahome visit on

November 6, 2017. (Exhibit "A" Statement of Facts, attached to DHS Petition For

Involuntary Termination of Parental Rights, filed 12/31/2020, ¶"f").

        On November 6, 2017, DHS went to J.L.B.'s school and met with her, who told

DHS that on October 31, 2017, she was limping and in pain when she arrived at school

because while she was at church, athree-year-old child had hit her on her leg with abat

and because she had fallen down stairs on October 31, 2017; that Mother did not stop the

child from hitting her with the bat; and that R.M., has ahistory of hitting her on her legs

with drumsticks when she fails to do her chores. DHS observed abruise and linear marks

on the backs of her legs. (Exhibit "A" Statement of Facts, attached to DHS Petition For

Involuntary Termination of Parental Rights, filed 12/31/2020, ¶"g").

       On November 6, 2017, DHS went to the family's home and met with R.M., who

stated that on October 31, 2017, he had taken J.L.B. from CHOP against medical advice

because he felt that he was being discriminated against by CHOP staff and that he took

J.L.B. for amedical examination with her primary care physician at Delaware Valley

Community Center on November 1, 2017. He denied hitting J.L.B. and told DHS that

there were no drumsticks in the house. DHS met with J.L.B., who again stated that R.M.,

has ahistory of hitting her with drumsticks and that he had two sets of drumsticks, one in

the home and one at the church. DHS observed aset of drumsticks in the dining room of

the home. R.M. again denied hitting J.L.B. and stated that she has ahistory of not telling

the truth and that he was no longer willing to be involved in her care. DHS met with

Mother, who told DHS that she is the primary disciplinarian for J.L.B. and denied that




                                                                                              5
R.M. had ever hit J.L.B. (Exhibit "A" Statement of Facts, attached to DHS Petition For

Involuntary Termination of Parental Rights, filed 12/31/2020, ¶"h").

       On November 10, 2017, the October 31, 2017 GPS Report was upgraded to a

Child Protective Services (CPS) Report. (Exhibit "A" Statement of Facts, attached to

DHS Petition For Involuntary Termination of Parental Rights, filed 12/31/2020, ¶"i").

       On November 14, 2017, DHS learned that J.L.B. went to school that day and had

abruise on her left cheek. (Exhibit "A" Statement of Facts, attached to DHS Petition For

Involuntary Termination of Parental Rights, filed 12/31/2020, ¶"k").

       On November 14, 2017, DHS went to J.L.B.'s school and met with her. DHS

observed abruise on J.L.B.'s left cheek. She stated that R.M. had hit her with his hand

because she was misbehaving in the backseat of the family's automobile and that he had

told her to tell DHS that no one had hit her. (Exhibit "A" Statement of Facts, attached to

DHS Petition For Involuntary Termination of Parental Rights, filed 12/31/2020, ¶"I").

       DHS obtained an OPC for J.L.B. and S.M. on November 14, 2017. They were

placed in afoster home through Children's Home of Easton (CHOE). (Exhibit "A"

Statement of Facts, attached to DHS Petition For Involuntary Termination of Parental

Rights, filed 12/31/2020, ¶"m").

       A Shelter Care Hearing was held on November 16, 2017 before the Honorable

Allan L. Tereshko. OPC was lifted and temporary legal custody transferred to DHS and

placement in foster care through Children's Home of Easton. DHS to explore family

finding. S.M. to have afull Child Abuse evaluation. Both Children safe as of

11/14/2017. (Shelter Care Order, 11/16/2017).




                                                                                          6
       On December 12, 2017, The Community Umbrella Agency (CUA) Turning

Points for Children (TP4C) held an Initial Single Case Plan (SCP) meeting. The parental

objectives for Mother and Father were: 1) will attend parenting class and learn three non-

physical forms of discipline; 2) attend and complete anger management class; 3) attend

individual therapy; and 4) maintain contact with children per court order. Both parents

appeared and participated in the SCP meeting. (Exhibit "A" Statement of Facts, attached

to DHS Petition For Involuntary Termination of Parental Rights, filed 12/31/2020, ¶"p").

       On March 14, 2018, an adjudicatory hearing for S.M. was continued. The Court

found that S.M. remained in afoster home through Children's Home of Easton and was

safe as of 3/12/2018. (Continuance Order, 3/14/2018).

       An Adjudicatory Hearing was held on March 14, 2018 for J.L.B. before the

Honorable Allan L. Tereshko. The Child was found to be aDependent Child. Legal

Custody remains with DHS, and placement continues in foster care through Children's

Home of Easton. Child found J.L.B. as victim of child abuse as to Mother and

Stepfather, R.M. Reunification efforts must continue. Supervised visits as arranged, and

parents are to have an additional 4hours for visits. Child receives therapy through

Children's Home of Easton. Mother and Stepfather, R.M., referred to BHS for

consultations and/or evaluations. Motion is granted allowing J.L.B.'s out of court

statements to be admitted. Individual therapy to continue for the child and family therapy

incorporated when therapist deems appropriate. Mother and R.M. referred to ARC for

parenting. (Order of Adjudication and Disposition, 3/14/2018).




                                                                                          7
       On April 19, 2018, the Court deferred adjudication for S.M., as parents' counsel

was not present and Court ordered Mother and Father, R.M., to receive forthwith

Parenting Capacity Evaluations (PCE). (Continuance Order, 4/19/2018).

       On May 8, 2018, adjudication of S.M. was deferred and hearing continued to

allow parents to hire new counsel because they do not wish to continue being represented

by current counsel. DHS to work with parents for visitation in accordance with work

schedule. Both J.L.B. and S.M. are safe as of 4/18/2018. (Status Review Order,

5/08/2018) (Continuance Order, 5/08/2018).

       An Adjudicatooy Hearing was held for S.M. on June 27, 2018 before the

Honorable Allan L. Tereshko, Child found to be Dependent Child and legal custody

remains with DHS, and placement continues in foster care through Children's Home of

Easton. Child is medically up to date and not receiving services. The parents hired

private counsel to represent them jointly. Parents were referred for aPCE; that the

parents were to complete parenting at ARC; and that the parents were to have weekly

extended supervised visits at Agency and weekend overnight visits every other weekend

from Saturday 10 a.m. until Sunday 7p.m. CUA to do pop ups at the parent's home

during weekend overnight visits. Father completed anger management. (Order of

Adjudication and Disposition, 6/27/2018).

       On September 20, 2018, CUA-TP4C held arevised SCP meeting. The parental

objectives for Mother and R.M. were: 1) maintain contact with children per court order;

2) complete court ordered PCE and follow all recommendations; and 3) participate in

family therapy when appropriate. Both parents appeared and participated in the SCP




                                                                                          8
meeting. (Exhibit "A" Statement of Facts, attached to DHS Petition For Involuntary

Termination of Parental Rights, filed 12/31/2020,' 'w').

       On September 26, 2018, apermanency review hearing was held before the

Honorable Allan L. Tereshko. Legal custody remains with DHS and placement continues

in foster care through CHOE. Parents have weekly supervised visits with the Child at the

Agency and biweekly overnight unsupervised visits in their home. Visits are to continue

as arranged. S.M. is up to date with medical and immunizations. S.M. does not receive

any special services at this time and is doing well. Mother and Father are scheduled for

PCE for 10/23/2018. Parents to comply with PCE, which is expedited. PCE is to

examine the capacity of both siblings in aseparate light. S.M. to be moved to the foster

care home with sibling, and all parties notified. Child safe as of 9/12/2018. (Permanency

Review Order, 9/26/2018).

       A Permanency Review Hearing was held for S.M. on November 21, 2018 before

the Honorable Allan L. Tereshko. Legal custody remains with DHS and placement

continues in foster care through CHOE. Child attends daycare and is medically up to

date. Parents to continue bi-weekly overnight visits and they may extend visits from the

weekend to Christmas, CUA to make arrangements. Child safe as of 11/07/2018.

(Permanency Review Order, 11/21/2018).

       On December 20, 2018, CUA-TP4C held arevised SCP meeting. The parental

objectives for Mother and R.M. remained the same as the objectives given at the

September 20, 2018 SCP meeting. Both parents attended and participated in the SCP

meeting by telephone. (Exhibit "A" Statement of Facts, attached to DHS Petition For

Involuntary Termination of Parental Rights, filed 12/31/2020, ¶"z").



                                                                                           9
        On January 2, 2019, aPermanency Review Hearing was held for S.M. before the

Honorable Allan L. Tereshko. Legal custody remains with DHS, and placements remains

in foster care at CHOE. Parents to have supervised visits at CHOE. Father to provide

DHS with acopy of both Birth Certificates and Immigration Certificate and ordered afull

FBI background to be obtained for Mother and Father. Child safe as of 12/06/2018.

(Permanency Review Order, 1/02/2019).

        On March 12, 2019, aPermanency Review Hearing was held before the

Honorable Allan L. Tereshko. Legal custody remains with DHS and placement continues

in foster care at CHOE. Child is up to date with medical, dental and receiving therapeutic

services. Child is up to date with medical and dental and scheduled to have tubes placed

in ear on 3/25/2019 at Lehigh Valley Hospital. Parents signed consents. Child safe as of

2/14/2019. Parents hired new counsel. (Permanency Review Order, 3/12/2019).

       On May 8, 2019, aPermanency Review Hearing was held before the Honorable

Allan L. Tereshko. Legal custody remains with DHS, and placements continues in foster

care. Child's Father, R.M., visitation modified to every other week supervised by a.

visitation coach provided to C.H.O.E. CUA to explore placement of siblings together.

ACS to subpoena visitation coach for next court listing. Child safe as of 4/11/2019.

(Permanency Review Hearing Order, 5/08/2019).

       On June 10, 2019, CUA-TP4C held arevised SCP meeting. The parental

objectives for Mother and S.M.'s Father, R.M. remained the same as the objectives given

at the September 20, 2018 SCP meeting. Both parents attended and participated in the

SCP meeting. (Exhibit "A" Statement of Facts, attached to DHS Petition For Involuntary

Termination of Parental Rights, filed 12/31/2020, ¶"dd").



                                                                                       10
        On August 28, 2019, Permanency Review Hearing was held before the Honorable

 Allan L. Tereshko. Legal custody remains with DHS, and placement continues in foster

 care. Visitation for Father to remain as status quo. Mother and R.M. to resubmit for a

 PCE, for it to be expedited, and it to include Minnesota Multiphasic Personality

 Inventory. Mother to produce an original divorce decree as to M.B. Child safe as of

 8/14/2019. (Permanency Review Order, 8/28/2019).

        On November 20, 2019, aPermanency Review Hearing was held before the

Honorable Allan L. Tereshko. Legal custody remains with DHS, and placement

continues in foster care through CHOE. Father to continue with bi-weekly supervised

visits with Child at Agency. Father, R.M. to provide CUA with all necessary documents

requested by Dr. Russell forthwith. R.M. was employed at Med Transit until 10/20/2019

but is currently employed by Uber. Child safe as of 11/15/2019. (Permanency Review

Order, 11/20/2019).

        On January 22, 2020, aPermanency Review Hearing was held before the

Honorable Allan L. Tereshko. Legal custody remained with DHS, and placement

continued in foster care through CHOE. Visitation by Father, R.M., with S.M. may be

modified by agreement of the parties prior to next court date. CUA to explore family

resources as identified today. Order amended to include Ms. Mills, or any non-

authorized person is NOT to attend visits. (Permanency Review Order—Amended,

1/22/2020).

       On February 27, 2020, CUA-TP4C held arevised SCP meeting. The parental

objectives for R.M., were: 1) maintain contact with S.M. as per court order; 2) complete

the second portion of the PCE per the court order; 3) participate in family therapy when




                                                                                           11
                                                                                              i
appropriate; 4) refrain from inappropriate forms of discipline; 5) follow all court ordered

services; 6) provide documentation of all completed court ordered services and

expectations; 7) ensure that S.M.'s medical, dental and vision needs are met; and 8) avail

himself to CUA for case planning. Neither parent attended nor participated in the SCP
                                                                                              I
meeting. (Exhibit "A" Statement of Facts, attached to DHS Petition For Involuntary

Termination of Parental Rights, filed 12/31/2020,   T"ii").
       On September 3, 2020, aPermanency Review Hearing was held before the

Honorable Allan L. Tereshko. Legal custody remains with DHS, and placement

continues in foster care through CHOE. S.M. is 3years old and doing well in the home

and up to date with medical and dental. Visits with parents can be modified by

agreement of the parties.   Father, R.M., CUA to make releases available for Father's

signature. Father to be compliant with CUA and provide CUA with documentation of

employment, work schedule, therapist name, sign release and housing. Father's therapist

to provide treatment plan, progress report and attendance within 30 days. Child safe as of

9/01/2020.   (Permanency Review Order, 9/03/2020).

       On January 20, 202 1, aPermanency Review Hearing was held before the

Honorable Allan L. Tereshko. Legal custody remains with DHS, and placement

continues in foster care through New Foundation. All prior orders as to parents to stand.

Visitation between S.M. and Father, R.M., shall be phone contact supervised by CHOE at

Child's discretion. Child safe as of 1/14/2021. (Permanency Review Order, 1/20/2021).

       On March 9, 2021 at Status Review Hearing was held for S.M. before the

Honorable Allan L. Tereshko. Remain as committed and placed. Father's in-person

visits are suspended. Father to have 1hour supervised virtual visit aweek. Stay Away




                                                                                         12
Order issued to Father, R.M., to stay away from A.J. Cordi, Nicole Beauchamp, Jean

Mazzarese, Beverly Pearson and the Children's Home of Easton located at 2000 S. 25 th

St., Easton, PA 18042. (Status Review Order, 3/09/2021).

        On April 22, 2021, aPermanency Review Hearing was held before the Honorable

Allan L. Tereshko. Legal custody remains with DHS, and S.M.'s placement to remain in

foster care through CHOE. Child to remain as committed. All attorneys to submit their

closing arguments in writing to the Judge within 30 days and to be emailed to the Court.

The cases are held under advisement and the Court will render adecision. (Permanency

Review Order, 4/22/2021).



STANDARD OF REVIEW AND LEGAL ANALYSIS

        When reviewing an appeal from adecree terminating parental rights, an appellate

court is limited to determining whether the decision of the trial court is supported by

competent evidence. Absent an abuse of discretion, an error of law, or insufficient

evidentiary support for the trial court's decision, the decree must stand. Where atrial

court has granted apetition to involuntarily terminate parental rights, an appellate court

must accord the hearing judge's decision the same deference that it would give to ajury

verdict. The Pennsylvania Superior Court need only agree with atrial court's decision as

to any one subsection under 23 P.C.S.A. §2511 (a) in order to affirm atermination of

parental rights. In re D.A. T. 91 A. 3d 197 Pa.Sitper.2014).

       The standard of review in termination of parental rights cases requires appellate

Courts to accept the findings of fact and credibility determinations of the trial court if

they are supported by the record. If the factual findings are supported, appellate courts

review to determine if the trial court made an error of law or abused its discretion. A


                                                                                             13
decision may be reversed for an abuse of discretion only upon demonstration of manifest

unreasonableness, partiality, prejudice, bias, or ill-will. We have previously emphasized

our deference to trial courts that often have first-hand observations of the parties

spanning multiple hearings. In re T.S.M., 620 Pa. 602, 71 A.3d 251, 267 (2013)

(citations, quotation marks omitted) In re Adoption of C.D.R., 2015 PA Super 54, 111

A.M. 1212, 1215 (2015).

The Trial Court Properly Found that DHS had met its Burden by Clear and
Convincine Evidence to Involuntarilv Terminate Father, R.M.'s Parental Ri6hts
Pursuant to 23 Pa.C.S.A. 42511(a)(2), (5) (8) and 2511 (b) Z



           Involuntary termination of parental rights is governed by §2511 of the Adoption

Act, 23 Pa.C.S. §§ 2101-2938. As the party petitioning for termination of parental rights,



Z   23 Pa.C.S.A. §2511 (a) General Rule. --the rights of aparent in regard to achild may be terminated -after
apetition filed on any of the following grounds: (1) The parent by conduct continuing for aperiod of at
least six months immediately preceding the filing of the petition either has evidenced asettled purpose of
relinquishing parenting claim to achild or has refused or failed to perform parental duties. (2) The repeated
and continued incapacity, abuse, neglect or refusal of the parent has caused the child to be without essential
parental care, control or subsistence necessary for his physical or mental well-being and the conditions and
causes of the incapacity, abuse, neglect or refusal cannot or will not be remedied by the parent. (5) The
child has been removed from the care of the parents by the court or under avoluntary agreement with an
agency for aperiod of at least six months, the conditions which led to the removal or placement of the child
continue to exist, the parent cannot or will not remedy those conditions within areasonable period of time,
the services or assistance reasonably available to the parent are not likely to remedy the conditions which
led to the removal or placement of the child within reasonable period of time and termination of the
parental rights would best serve the needs and welfare of the child. (8) The child has been removed from
the care of the parent by the court or under voluntary agreement with an agency, 12 months or more have
elapsed from the date of removal or placement, the conditions which led to the removal or placement of the
child continue to exist and termination of the parental rights would best serve the needs and welfare of the
child.


23 Pa.C.S.A. §2511 (b). Other Considerations.—The court in terminating the rights of aparent shall give
primary consideration to the developmental, physical and emotional needs and welfare of the child. The
rights of aparent shall not be terminated solely on the basis of environmental factors such as inadequate
housing, furnishings, income, clothing and medical care if found to be beyond the control of the parent.
With respect to any petition filed pursuant to subsection (a)(1),(6) or (8), the court shall not consider any
efforts by the parent to remedy the conditions described therein which are first initiated subsequent to the
giving of notice of the filing of the petition.




                                                                                                           14
DHS "must prove the statutory criteria for that termination by at least clear and

convincing evidence." In re T.R., 465 A.2d 642, 644 (Pa. 1983). Clear and convincing

evidence is defined as "testimony that is so clear, direct, weighty, and convincing as to

enable the trier of fact to come to aclear conviction, without hesitancy, of the truth of the

precise facts in issue." Matter   ofSylvester,   555 A.2d 1202, 1203-04 (Pa. 1989).

        Termination of parental rights is governed by Section 2511 of the Adoption Act

23 Pa.C.S.A. §§ 2101-2938, which requires abifurcated analysis. Initially, the focus is

on the conduct of the parent. The party seeking termination must prove by clear and

convincing evidence that the parent's conduct satisfies the statutory grounds for

termination delineated in Section 2511(a). Only if the court determines that the parent's

conduct warrants termination of his or her parental rights does the court engage in the

second part of the analysis pursuant to Section 2511(b), determination of the needs and

welfare of the child under the standard of best interests of the child. One major aspect of

the needs and welfare analysis concerns the nature and status of the emotional bond

between parent and child, with close attention paid to the effect on the child o£

permanently severing any such bond. In re L.M., 923 A.2d 505, 511 (Pa.Super.2007)

(citations omitted). In re Adoption of C.J.J.P., 2015 PA Super 80, 114 A.3d 1046, 1049-

50 (2015). The Court need only agree with the orphans' court as to any one subsection of

Section 251 l(a), as well as Section 251 l(b), in order to affirm. In re Adoption of

C.J.J.P., 2015 PA Super 80, 114 A.3d 1046, 1050 (2015).

       Father alleges this Court committed reversible error when it involuntarily

terminated his parental rights where such determination was not supported by clear and




                                                                                            15
convincing evidence under 23 Pa.C.S.A. §§2511 (a) (1), (2), (5), (8) and 2511 (b). This

Court disagrees.

        Initially, the focus is on the conduct of the parent. The party seeking termination

must prove by clear and convincing evidence that the parent's conduct satisfies the

statutory grounds for termination delineated in Section 2511(a). Only if the court

determines that the parent's conduct warrants termination of his or her parental rights

does the court engage in the second part of the analysis pursuant to Section 2511(b):

determination of the needs and welfare of the child under the standard of best interests of

the child.

        DHS became aware of J.L.B. on October 31, 2017, when it received aGeneral

Protective Services (GPS) Report alleging that on October 31, 2017, seven year old

J.L.B., was referred by school staff to Children's Hospital of Philadelphia (CHOP)

because she was limping and in pain and she told them Stepfather, R.M., hits her on her

legs with drumsticks when she fails to do her chores. DHS observed abruise and linear

marks on the backs of her legs. J.L.B. was diagnosed with recent extensive bruising.and

old linear hyperpigmentation on the backs of her legs; the Children's Mother, A.M., told

CHOP staff that, since around October 24, 2017, J.L.B. had jumped on aglass table with

other children from church, had been hit repeatedly with abat by another child, and fallen

down steps. (CPS Report, 10/31/2017, Exhibit DHS 4).

        On November 13, 2017, Mother gave birth to S.M. R.M. is listed as the Father on

the Birth Certificate.   (Exhibit "B" Certification of Birth, attached to DHS Petition For

Involuntary Termination of Parental Rights, fled 12/31/2020).




                                                                                             16
        On November 15, 2017, DHS obtained an Order of Protective Custody (OPC) for

J.L.B. and removed her from the home of her Mother and Stepfather, R.M. On

December 26, 2017, DHS indicated the Child Protection Services (CPS) Report naming

Mother and R.M. as perpetrators of abuse for causing bodily injury to achild through a

recent act or failure to act (Exhibit DHS-4).

        On November 16, 2017, this Court transferred legal custody of both Children to

DHS and placed them in foster care through Children's Home of Easton. (Shelter Care

Orders, 11/16/2017).

        On March 14, 2018 this Court adjudicated J.L.B. Dependent and found her to be

the victim of child abuse as defined by 23 Pa.C.S. §6303 and the perpetrators were found

to be Mother and Stepfather, R.M. (Order of Adjudication and Disposition, 3/14/2018).

        On June 27, 2018, this Court adjudicated S.M. Dependent and legal custody

remained with DHS, and placement continued in foster care through Children's Horne of

Easton. (Order of Adjudication and Disposition, 6/27/2018).

       On October 23, 2018, William Russell, Ph.D., licensed psychologist conducted a

court ordered Parenting Capacity Evaluation (PCE) on Mother and Father, R.M., to

assess their ability to provide safety and permanency for the Children.   He interviewed

R.M. and reviewed available records. Father reported, regarding his step-daughter,

J.L.B., "has alying spirit and that she did not want another sister. She was jealous and

would go out of character to get attention" He reported his FSP objectives included

completing parenting and anger management, participate in family therapy, attend acourt

order mental health evaluation and completing the PCE. He noted he completed

parenting and anger management courses at ARC. He reported he had supervised visits




                                                                                           17
 with S.M. every Thursday and overnight visits with her every other weekend. He does

not have contact with J.L.B. He reported he lived with his wife in athree-bedroom home

at 7038 Saybrook Ave., Philadelphia PA 19142. He reported he works full-time at a

Chase Bank call center and works full-time as aPastor. Father denied he had any

juvenile or adult arrest history. The CUA Clearance Request Form for Father dated

4/20/2018, had no information on it to either confirm or deny his reports of his criminal

history. R.M. denied that he has ever been the victim or perpetrator of domestic violence.

Based on this evaluation, Dr. Russell recommended the family should participate in

family therapy to assist R.M. in understanding the development of children. Family

therapy should commence prior to the consideration of reunification of J.L.B. based on

the nature of the relationship between J.L.B. and R.M. R.M. to participate in classes to

learn appropriate ways to discipline. Visitation with the Children should progress at the

direction of the family therapist. (Report of Forensic Evaluation by William Russell,

Ph.D., 10/23/2018) (Exhibit, DHS-2).

        On May 8, 2019 this Court held aPermanency Review Hearing and R.M.

testified he attended the PCE with Dr. Russell on 10/23/2018, and that Dr. Russell only

asked him about child abuse and nothing else. When asked whether he denied whether

he was avictim or perpetrator of domestic violence, he stated he was asked, `victim or

perpetrator of domestic violence with child abuse. Isaid no." (N.T., 5/08/2019, pp.9-10

at 1-25, p.I lat 1-2).

        R.M., then was questioned about his FBI report by Ms. Schiffiiian, Esquire,

attorney for DHS, and was asked whether he recalled being arrested on 3/11/2011 in

Rhode Island for domestic disorderly conduct, and 4/06/2011 for violation of ano-




                                                                                          18
contact order, and R.M. responded yes. He was asked whether he recalled being arrested

7/12/2011 for violating ano-contact order, simple assault or battery, and resisting arrest

and he was convicted and sentenced to aone-year probation. He responded yes. He was

asked about arrests on 8/04/2011 and an arrest on 8/31/2011 for attempted breaking and

entering domestic, and he responded yes. R.M. again stated Dr. Russell only asked him

about child abuse and he refused to answer any other questions regarding his arrest

record. (N.T., 5/08/2019,p.11 at 18-25, p.12 at 1-19,p.13 at 1-25, p.14 at 1-21) (New

York State Division of Criminal Justice Services, Criminal History RecordExhibit-DHS-

12) (US Department of Justice FBI-Exhibit-DHS-13).

        R.M. was then asked his date of birth and he responded it was 9/1 2/
                                                                           1988 and he



denied that afingerprint card dated 10/23/2010 with abirthdate of 8/12/1988 was his. He

stated the address on the fingerprint card was correct and he did live at 1066 Fulton Street

in Brooklyn NY but denied they were his fingerprints. R.M. denied the photo on the

certified copy of the criminal history information report from the New York State

Division of Criminal Justice Services was him and that he was avictim of identity theft.

R.M. was then asked if he was arrested and charged with afelony of identity theft,

assuming another's identity obtaining goods worth over $500 on 6/09/2008, and was

convicted upon aguilty plea, and he responded yes.     R.M. was asked if he was arrested

for impersonating apolice officer in 2009, and multiple charges for identity and property

theft in 6/12/2012 and sentenced to 18 months to three years for grand larceny and served

time in jail; R.M. responded yes, absolutely. (N.T., 5/08/2019, p.17 at 1-25, p.18 at 1-13,

pp. 19-20 at 1-25, p.21 at 23-25, p22 at 1-15, p.24 at 16-24, p.25 at 1-25, p.26 at 1-18).




                                                                                             19
                     1--



 (New York State Division of Criminal Justice Services, Criminal History RecordExhibit-

 DHS-12) (US Department of Justice FBI-Exhibit-DHS-13).

        R.M. denied he lied to Dr. Russell when he responded he had no history of             I

juvenile or adult arrest and stated that he was only asked in reference to child abuse and

therefore he did not lie. When questioned about his Linkedln profile naming him Dr.

Apostle Robertson Mulbah and listing his education as receiving abachelor's degree in

theology and religious vocations from Cornell University, R.M. stated he attended

Cornell at 52" d street and Eighth Avenue in Manhattan, not in Ithaca NY. R.M. was then

shown aletter from the senior academic record specialist, Rodney Orme, confirming that

Cornell University had no academic records for aRobertson Mulbah for both

undergraduate and graduate level education, and that Cornell University does not offer a

major or afield of study of theology, he stated, "of course it do, Idon't know where you

get that from." He then stated he told Dr. Russell that he received ascholarship from

Manhattan Comprehensive Night and Day High School, and he did not want anyone to

assassinate Dr. Russell's name or character and that Dr. Russell was agood man and that

his language in the report was misinterpreted and that was not what he meant. R.M. did

not provide proof of his graduate and undergraduate degrees but stated he would bring

them. (N.T., 5/08/2019, p.27 at 4-25, pp.28-29 at 1-25, p.30 at 1-15, p.31 at 1-19, p.32 at

1-25) (Linkedln-Exhibit -DHS-14) (Cornell University Letter-Exhibit-DHS-15) (Cornell

College Letter-Exhibit-DHS-16).

       At the Permanency Review Hearing on August 28, 2019, this Court heard Expert

testimony from William Russell, Psychologist, who conducted Parenting Capacity

Evaluations (PCE) on Mother and Father, R.M., on October 23, 2018. He testified that at




                                                                                         20
that time he concluded there were concerns regarding the safety of the Children and that

there were anumber of recommendations that should be followed. He noted that he was

provided acopy of the Notes of Testimony from ahearing held on May 8, 2019, which

he reviewed. He noted that he became aware that Mother and Father, R.M., has separated

and no longer lived together. He was also aware that Mother and Father, R.M. obtained

Protection From Abuse Orders against each other subsequent to the May 8, 2019 hearing.

(N.T., 8/28/2019, p.8 at 15-25, pp.9-11 at 1-25, p.12 at 1-24, p.13 at 1-3).

        Dr. Russell testified that based on the noted new information he obtained he had

changed his opinion as to the parents since his initial PCE's. With regard to Father,

R.M., he stated the information provided at the initial evaluation was in direct contrast to

the information that was evident in the May 8, 2019 hearing. Quite anumber of aspects

of R.M.'s life that he presented to Dr. Russell were refuted during the subsequent May 8,

2019 hearing. And because of that, any opinion that he gave regarding R.M. as aresult

of the October 23, 2018 evaluation and the information he was given, that initial opinion

would not be valid. He noted that it did not make adifference that the parents were

physically separated. He testified that much of the information provided to him by

Mother and R.M. was later found to be inaccurate or false. Both parents used almost the

exact same wording to describe what occurred during the evaluation process. That direct

examination and cross-examination reflected that the two of them were sharing

information and were practicing whatever they were going to say to the Court. (N.T.,

8/28/2019, p.13 at 4-25, p.14 at 1-22).

       Dr. Russell testified that his opinion that Mother and Father, R.M., were not able

to provide safety at the end of evaluation would still stand, unless he was shown




                                                                                          21
something dramatically different from one of the parents. He noted that if he was redoing

an evaluation, clearly all of the information that was demonstrated to be of questionable

accuracy, clearly false information, would need to be provided to him. He believed both

parents were lying to him at the initial PCE and they were coordinating their

misrepresentations. Therefore, the PCE conducted on R.M. on 10/23/2018 was not valid.

Dr. Russell opined upon questioning by this Court whether either parent's will to speak

was overridden by the other parent, and thus they were not incapable of knowing or

speaking the truth as they perceived it, he stated he did not believe that. (N.T.,

8/28/2019, p.15 at 2-24, p.18 at 1-22, p.19 at 1-18).


        At the conclusion of this hearing, this Court ordered Mother and Father, R.M.,

resubmit for PCE to expedited and to include Minnesota Multiphasic Personality

Inventory. This Court stated, "the reason behind that is that one of the primary issues

here is deception. And having been able to see the results of MMP's in the past, they

have apotential for providing the level of deception that the parties are engaged in. It's

not the absolute proof as such, but it's one of the tools used, and the Court, as finder of

fact could use in determining whether or not the parties are deceptive, in whole or in

part." (N.T., 8/28/2019, p.17 at 3-16) (Permanency Review Order, 8/28/2019).

       On January 3, 2021, Dr. Russell conducted asubsequent PCE on Father, R.M.

This was ordered because during the May 8, 2019 hearing, both Mother and Father

attempted to state that they were under the impression that all the questions during the

previous PCE were focused solely about their history of child abuse. Father and Mother,

in the Court's opinion, were covering up for each other up until the May hearing. The

Court questioned the credibility and accountability of both parents. R.M, reported to Dr.



                                                                                              22
Russell that he was in the process of obtaining adivorce from the Mother of his child

because living with her was like "living with the devil." He stated he has aPFA against

her and that she has been arrested twice for violating the order. He reported she has

stolen money from him and that prior to dating her, he was aware she was aprostitute and

had traumatic relationships previously. He reported his visitation schedule with S.M. is

every other week for two hours. The visits were held at Children's Home of Easton and

the visits were supervised. He reported attending and completing parenting and anger

management classes. R.M. reported adifferent educational history than at the previous

PCE and that he did not believe in education because there is too much confusion and

discrepancies with college. He reported attending individual therapy and attended every

other week with Christina Samyan, MSW, who diagnosed him with generalized anxiety

disorder. He stopped the therapy because of his busy schedule. R.M. provided a

different employment history than his previous PCE and when confronted he became

agitated. He reported he was arrested three times and was arrested for grandiosity and

identity theft when he was 19 years old. The results of the MMPI-2-RF showed ascore

on the Variable Response/Inconsistency Scale (VRIN) which shows that he understood

and responded to the items in aconsistent manner. His elevation on the Infrequency

Scale reflects identity and self-esteem issues, as well as psychopathology. He responded

with asignificant elevation on the Lie Scale (L). Dr. Russell noted that the negative

factors of the PCE impact R.M.'s ability to provide apermanent, safe environment for his

Child. He noted that R.M. has ongoing problems in presenting important information in

abelievable manner; his history of criminal behavior, his difficulty in sustaining romantic

relationships; his pattern of lateness for important appointments; the unexplained injuries



                                                                                         23
to his Stepdaughter, and his failure to complete necessary programs. All these facts are

complicated because he has never served in the role of central caregiver for his Child.

Dr. Russell opined it appears that R.M. has anarcistic personality disorder (NPD) and a

pattern of pathological lying. The negative issues described raise questions about R.M.'s

current ability to provide apermanent safe environment. There is no single overriding

issue of concern but rather it is the historical pattern of distorting or providing patently

false information about himself combined with the issues described and its potential

impact on his Child. He opined it was paramount that he address the raised concerns. He

further opined, that if reunification remains the goal, to move forward, R.M. needs to

comply with recommendations made previously. He needs to attend individual therapy

to increase his insight into how his presentation and behavior impacts others and adds to

his internal need for attention and flattery, his moodiness, his difficulties in personal

interactions, and his oversensitivity in the face of criticism. R.M. must demonstrate

consistent compliance with the above and any other service plan objectives for aperiod

of at least six months. (Report of Forensic Evaluation, 1/03/2021, Exhibit, DHS-10).

       At the hearing on 4/22/2021 Dr. Russell testified again before this Court and

stated he conducted two interviews with R.M., one on 2/05/2020 and October 2020. He

also administered aMMPI-2-RF test.       Dr. Russell stated the information R.M. provided

during the 2020 interviews was different that the information he provided during the

2018 interviews. He asked him why he was untruthful at the first PCE, and R.M.

responded that he didn't understand the question or miscommunication and all of his

responses regarding discrepancies revolved around that he didn't understand or there was

aproblem with communication. R.M. did not take responsibility for any of the



                                                                                               24
miscommunications. Regarding the L-scale, looks at individuals who present as having a

lifestyle or response that allows them to look good. They want to appear that they do not

have any faults. R.M. presented with asignificant elevation on the L-scale. He opined

that R.M. presents with all of the factors that make up anarcissistic personality disorder.

Dr. Russell added that R.M. has ahistorical pattern of distorting or providing patently

false information and that does impact his ability to provide asafe environment for his

Child. The negative factors that come out of his personality disorder such as never being

acentral caretaker for his Child, no accountability for the past physical abuse with J.L.B.,

the historical criminal behavior, and his difficulty sustaining relationships. Regarding

why his Child is under court supervision, R.M. was able to understand that the hitting of

the Child was the reason for the involvement, but he did not articulate who did the

hitting, how it was done, why it was done, and he was emphatic that it was not him that

did it. R.M. further stated he was open to participating in mental health therapy because

he was told to comply with the orders. (N.T., 4/22/2021, pp. 178-179 at 1-25, p.184 at 1-

25, p.188 at 19-25, p.189 at 1-17, p.193 at 1-18, pp.194-195 at 1-25, p.196 at 1-4, p.200

at 18-25, p.201 at 1-6, p.203 at 18-25, p.204 at 1-5).

       Patrice Garvey, Case Manager Supervisor, testified that R.M.'s SCP objectives

were to maintain contact with his Child, complete the second portion of the PCE,

participate in family therapy when appropriate, to participate in individual therapy, and

learn appropriate forms of discipline and follow all court ordered services. He was to

provide pay stubs, make sure the Child's medical and dental examinations were up to

date, maintain appropriate housing and provide all documentation to CUA. (N.T.

4/22/2021, p.214 at 1-18).



                                                                                            25
       Ms. Garvey testified that R.M. completed the PCE, and that family therapy has

not been ordered. She stated she did not have any information regarding his attendance at

individual therapy. She opined that R.M. has not learned proper forms of discipline,

although he did complete parenting class. She further opined that R.M. has not updated

documentation to her since 2019 and 2020 regarding pay stubs and housing. She staled

to the best of her knowledge, R.M. has not attended S.M.'s medical or dental

appointments. (N.T., 4/22/2021, p.214 at 19-25, pp.215-216 at 1-25).

       Ms. Garvey testified both she and Ms. Pearson requested and obtained stay away

orders to keep R.M. away from them because he made several threats to them when he

told them he had voodoo dolls that reflect on them individually and that he knows where

they work, and that he knows people in high positions who can do stuff to them. She also

stated that R.M. told her he has voodoo dolls of various other people, including the Judge

and Ms. Schiffman, the attorney for DHS. (N.T., 4/22/2021, p.219 at 1-25).

       Ms. Garvey testified she last saw S.M. 3/24/2021, at the foster home and

describes the relationship between the Child and the foster parent as aloving maternal

bond. The Child looks to her foster parent for her emotional and physical needs. She

further stated she has never seen the Child with her Father.   She opined that S.M. would

not suffer irreparable harm if Father's parental rights were terminated because she is

strongly bonded to her foster parents and it would be in her best interests to free her for

adoption.   (N.T., 4/22/2021, p.220 at 3-25, p.221 at 1-14, p.244 at 15-25, p.245 at 1-5).

       This Court also heard persuasive, credible testimony from Nicole Beauchamp,

foster care worker from Children's Home of Easton (CHOE).         She is the liaison for the

Children that are in foster care as well as for the foster families, the Agency and the



                                                                                               26
biological families. She began working with the Children and the families in September

2018, and she supervised visits between the Children and the parents. The visits were

twice amonth and she supervised until June of 2019 when Mother and R.M. separated

and the visitation schedule changed. (N.T., 1/20/2021, p.26 at 17-25, pp.27-28 at 1-25,

p.30 at 16-18).

        Ms. Beauchamp testified the relationship between S.M. and the foster parents is

very positive. She noted that because the Child was so young and because she has been

with this foster family for 2years of her 3and   /2
                                                 '    years of life, they are essentially her

parents. S.M. does not really know anything different at this point. She noted the foster

family wants to adopt both S.M. and her sibling, J.L.B. She opined the Child would not

suffer irreparable harm if Father's parental rights were terminated and it would be in the

Child's best interest to be adopted by her foster parents. (N.T., 4/22/2021, p.288 at 13-

20, p.293 at 4-21).

       This Court heard credible, persuasive testimony from A.J. Cordi, Program

Director, Children's Home of Easton (CHOE). He testified he is the director of foster

care and adoption at CHOE and that he supervised the visits between S.M., and Father,

R.M., since March 2020. The visits were every other week for two hours. He noted that

from March 2020 to September 2020 the visits were virtual. He stated that from March

24, 2020 until the beginning of May 2020 no visits occurred between them because

Father did not call in to schedule the visits. Virtual visits began again in May 2020 and

he described the visits as not very engaging. Father had nothing planned for the visits

and he would put on acartoon or music for S.M. to watch and he wasn't on the screen.

He noted this happened frequently. He noted that when Father would come on screen,



                                                                                                27
                                                                                                 i
the Child would be very quiet, and it would take awhile for her to begin engaging. He

stated that in-person visits resumed about mid-September 2020 and the Child was more

engaged. Father would not bring activity things for the Child, but he would bring food

for her. (N.T., 4/22/2021, p.303 at 18-25, pp.304-305 at 1-25, p.307 at 15-25, p.308 at 1-

25, p.309 at 1-24, p.311 at 3-25, p.312 at 1-18).

        Mr. Cordi testified about an incident that occurred during Father's visit with S.M.

on 1/14/2021. Father questioned him about why Beverly was still involved with his case

and what the point was of supervised visits. Father called the Judge racist and challenged

him as to whether he was aracist too. Father claimed the whole system was out to get

him and claimed the Court purposely placed S.M. at CHOE because it was far away, and

he could not get there. Father acted this way in front of S.M. and she began crying,

whereupon Father provided no comfort instead stated the Child was fine. Mr. Cordi had

to summon additional staff to assist him with the situation. Father was not escorted out

but left on his own. He noted the Child was very frightened after the visit and she made

the comments that her daddy frightened her. Mr. Cordi testified that as aresult of this

incident, CHOE suspended visits with Father until an emergency hearing was held on

March 9, 2021. At that hearing this Court issued stay away orders to prevent Father from

contacting him and Ms. Beauchamp at CHOE. This Court did not suspend visits between

Father and S.M. but changed the visits to virtual visits. (N.T., 4/22/2021, p.314 at 22-25,

p.315 at 1-25, p.316 at 1-17, p.317 at 6-25, p.318 at 1-24) (Status Review Order,

3/09/2021).

        Regarding S.M.'s relationship with her foster family, Mr. Cordi testified he sees

the Child in the home usually once or twice amonth. He described the Child's



                                                                                            28
relationship as aparental bond with the foster parents and afamily bond with the entire

family. The Child looks to her foster parents for care, needs, comfort, support and safety

and refers to her foster parent as Mommy. He opined S.M. would not suffer irreparable

harm if Father's parental rights were terminated and it would be in her best interest to be

freed to be adopted by her foster parents. (N.T., 4/22/2021 p.319 at 4-25, p.320 at 1-25,

p.321 at 1-7).

       Father, R.M., was next to testified and stated he receives therapy at Safe Serenity

Safe Haven, an outpatient clinic, at 5521 Chester Ave. He stated he was first there in

January of 2021 and did an intake on 2/19/2021.     He testified he treated with Mr. Darryl

and has completed three sessions and he will call to schedule another session. He stated

he discussed his PCE with the therapist and also discussed Dr. Russell's diagnosis of

narcissistic personality disorder. Father stated he takes full responsibility for what

happened and is very regretful. (N.T., 4/22/2021, p.389 at 1-25, p.392 at 15-25, p.393 at

1-25, p.394 at 1-25, p.395 at 1-24, p.396 at 1-25, p.397 at 1-10).

       Regarding his FSP objectives, Father stated he owns ahouse at 7279 Saybrook

Ave., and has lived there since he separated from his wife. He stated he works at

Manpower doing temporary sorting work for FedEx and he gave proof of his

employment to the CUA. Father stated he did not know how or who to contact at CHOE

after the stay away order was issued, and no one helped him to make contact with his

daughter. (N.T., 4/22/2021, p.397 at 11-25, p.398 at 1-25, p399 at 1-25, p.400 at 1).

       On cross-examination by Elizabeth Flanagan, Esquire, Child Advocate, Father

testified he was not aware that therapy was an FSP objective. He stated he did

participate in the FSP meetings but did not recall if he was ever provided with acopy of



                                                                                          29
the plan. He stated that he provided documentation of his employment to CUA and their

testimony that he did not was inaccurate. When asked about not scheduling virtual visits

after the stay away order was issued, Father stated he did not contact his attorney for

assistance and did not reach out to anyone for assistance regarding the visits. (N.T.,

4/22/2021, p.402 at 24-25, p.403 at 1-25, p.404 at 1-16).

       This Court finds that Father has lied and manipulated information throughout

this case. A secondary PCE was ordered because of the blatant dishonesty of the Father

and Mother at the first PCE. Dr. Russell testified that Father's elevated score on scale L,

(Lie scale) cannot be attributed to an inability to understand the content of the items

presented. He stated these results suggests that Father's elevation on scale Lwas a

deliberate attempt to appear without faults. Father's clinical results are similar to

individuals who are often described as being suspicious of others and their motive.

They see malicious intent in the action of others and often blame others for their

difficulties. Their mistrust o£ others can cause difficulties in interpersonal relationships:

thus, these individuals are often alienated from others. This Court finds Father's

testimony not credible and the level of deception is so clearly refuted by the physical

evidence that this Court must question everything Father says or does.

        Therefore, this Court finds that DHS has provided clear and convincing evidence

that Father continues the incapacity to parent. He has not taken responsibility for his role

in the abuse to his Stepdaughter, J.L.B., which led to the removal of the Children from

his care. The evidence by caseworkers and social workers shows that Father does not

have aparent-child bond with S.M., and that the Child has aparental bond with her foster

parent. This Court finds that Father is incapable of providing safety and permanency for



                                                                                                30
                                                                                                                   i


this Child now and in the future. Father failed to act on opportunities to get to know the

Child and failed to take meaningful steps to be involved in her life. The conditions which

necessitated her placement exist today. The evidence leave no doubt that Father cannot

and will not remedy the conditions which brought this Child into supervision. Here, the

totality of the evidence supports this Court's finding that termination of Father's parental

rights is in this Child's best interest and the needs and welfare of this Child would best be

served by termination, pursuant to 23 Pa.C.S.A. §§2511 (a)(2)(5)(8) and (b).




This Court Properly Found that the Goal Change from Return to Parent to
Adoption was in this Child's Best Interest and the Court's Disposition was Best
Suited to the Safety, Protection and Physical, Mental and Moral Welfare of the
Child Pursuant to 42 Pa.C.S.A. $6351 (£1) (2). 3

         The concept of a"goal change" is consistent with the statute which requires the

trial court, at the conclusion of apermanency hearing in achild dependency proceeding,

to order the continuation, modification, or termination of placement or other disposition

which is best suited to the safety, protection and physical, mental, and moral welfare of

the child; an order to continue, modify, or terminate the current placement, as required by

the statute, is synonymous with adecision to continue or change the permanency plan

goal. 42 Pa.C.S.A. §6351(g).


         This Court heard credible, persuasive testimony from Ms. Beauchamp who

testified she has observed the interaction between the two Children and their current

foster care parents. She noted that the relationship is very positive. The foster parents



142 Pa.C.S.A. §6351-Disposition of dependent Child.—(f.1). Additional determinations. Based upon

the determinations made under subsection (f) and all relevant evidence presented at the hearing, the court
shall determine one of the following: (2) If and when the Child will be placed for adoption, and the county
agency will file for termination of parental rights in cases where return to the Child's parent, guardian or
custodian is not best suited to the safety, protection and physical, mental and moral welfare of the Child.

                                                                                                              31
are willing to adopt the two girls. The two sisters, LL.B. and S.M. are very attached to

each other and have spent most of the time together. J.L.B. has expressed she does not

want to be separated from her sister under no circumstances. (N.T., 1/20/2021, p.44 at 7-

25, p.45 at 1-25, p.46 at IA 1).

       Regarding S.M.'s relationship with her foster family, Mr. Cordi testified he sees

the Child in the home usually once or twice amonth. He described the Child's

relationship as aparental bond with the foster parents and afamily bond with the entire

family. The Child looks to her foster parents for care, needs, comfort, support and safety

and refers to her foster parent as mommy. (N.T., 4/22/2021 p.319 at 4-25, p.320 at 1-25).

        This Court finds the Record sustains the factual findings and legal conclusions

regarding this Child's current placement, and most importantly, the record demonstrates

that Reunification is not feasible and not in this Child's best interest. Competent,

credible, persuasive testimony was presented by DHS to demonstrate that Father was not

able to provide appropriate parental care or control for this Child, and it would be in the

Child's best interest to be adopted by the foster parents. This Court finds that DHS met

its burden to support the goal change from Reunification to Adoption. Adoption has been

clearly established as the appropriate goal in the best interest of this Child and is best

suited to for her safety, protection and physical, mental and moral welfare.




DUE PROCESS AND SERVICE

       Father alleges that he was denied due process under the law as guaranteed by the

Constitutions of the Commonwealth of Pennsylvania and the United States. This broad

assertion does not state the basis of the denial of his due process and equal



                                                                                              32
protection rights, and this Court cannot speculate what Father's allegations are. The
                                                                                                                  I

Court finds that Father was never denied the opportunity to participate, testify, and

present evidence on his own behalf. He participated and testified at the hearings. His

attorney was also present at the hearing and presented evidence on his behalf

Accordingly, this Court finds that Father was never denied afair and impartial hearing.

         Regarding Father's allegation that he was not duly served with Notice of the

termination hearing, this Court disagrees. Pennsylvania law states "As in all civil cases,
                                                                                                                  I
the petitioner... bears the burden to prove proper service by its affirmative

acts."   In re K.B., 763 A.2d 436, 439 (Pa. Super. 2000). The Adoption Act contains

specific notice requirements in termination proceedings. 23 Pa.C.S.A. §2513 4 requires a

court to fix atime for ahearing and requires notice of the termination hearing be given at

least 10 days in advance, by personal service or by registered mail, to the parent's last

known address, or by such other means as the court may require. The subsection also

provides specific language the notice must contain. And the Pennsylvania Orphans'

Court Rules governing termination proceedings provide further mandates about notice,




a23 Pa.C.S.A. § 2513. Hearing. (a) Time.--The court shall fix atime for hearing on apetition filed
under section 2512 (relating to petition for involuntary termination) which shall be not less than ten days
                                                                                                                  I
after filing of the petition. (b) Notice. —At least ten days' notice shall be given to the parent or parents,
putative father, or parent of aminor parent whose rights are to be terminated, by personal service or by
registered mail to his or their last known address or by such other means as the court may require. A copy
of the notice shall be given in the same manner to the other parent, putative father or parent or guardian of a
minor parent whose rights are to be terminated. A putative father shall include one who has filed aclaim of
paternity as provided in section 5103 (relating to acknowledgment and claim of paternity) prior to the
institution of proceedings.




                                                                                                           33
Pa.O.C.R. 15.4(d) sand 15.6 6requiring notice be sent "by registered or certified mail to

his or her last known address."


         This Court finds DHS had properly given Father notice of the hearings and

properly served him with documents. The evidence shows two deliveries were made to

Father's residence: one on January 4, 2021 by UPS Next Day Delivery at 3:55 p.m. and

another on January 7, 2021 by USPS at 10:45 a.m., both at 7279 Saybrook Ave.,

Philadelphia, PA 19142. (Exhibit-DHS-2).


CONCLUSION

         At the Hearing on 5/08/2019, this Court reasoned and noted:

                  There are anumber of things that are very troubling to the
                  Court, and not the least of which is the lack of any
                  credibility by Mother and Father; credibility throughout the
                  history of this care; the attempts at deception; the attempts
                  at concealment. Were it not for the diligence of DHS, we
                  would have never been made privy to the fact that both
                  Mother and Father, R.M., have this criminal history which
                  they denied. And Dr. Russell would never have made the
                  mistake of confusing criminal history with child abuse.
                  I've had the doctor in front of me numerous times. That
                  mistake is not believable. That presents another issue to


'231 Pa.Code Rule 15.4. Involuntary termination of parental rights. (d) Notice and hearing. Notice
of the hearing on the petition shall be given, in accordance with Rule 15.6 hereof, to the parent or parents
whose rights are sought to be terminated, including the parent of achild born out of wedlock, to any
intermediary named in aReport on Intention to Adopt, if one has been filed, and to the guardian of the
person or guardian ad litem of any parent or parents who is or are under the age of 18 years. Each
petitioner, each person whose joinder or consent is attached to the petition and any intermediary named in a
Report of Intention to Adopt shall be examined under oath at the hearing unless they are excused by the
court.



6 231 Pa.Code Rule 15.6. Notice to persons; method; notice of Orphans' Court proceedings filed on
dependency docket. (a) Notice to every person to be notified shall be by personal service, service at his or
her residence on an adult member of the household, or by registered or certified mail to his or her last
known address. If such service is unobtainable and the registered mail is returned undeliverable, then: (1)
no further notice shall be required in proceedings under Rules 15.2 or 15.3, and (2) in proceedings under
Rules 15.4 and 15.5, further notice by publication or otherwise shall be given if required by general rule or
special order of the local Orphans' Court. If, after reasonable investigation, the identity of aperson to be
notified is unknown, notice to him or her shall not be required.

                                                                                                           34
              the Court. And that is, given the parents' level of deception
              and dishonesty.... strike this Court as so hostile to the issue
              of truthfulness, and the complete lack of transparency and
              honesty by the parties. Having had them before me on
              numerous occasions—in fact, I've had this case from the
              beginning—1 am concerned now about their ability to be                             I
              honest and forthright. And that complete lack of honesty
              presents asafety issue to the Court. (N.T., 5/08/2019, p.95
               at 11-25, p.96 at 1-14).



       The Court Record shows that S.M.'s sibling, J.L.B., was the victim of repeated

physical and emotional abuse while in Mother and Stepfather, R.M.'s care.       Both Mother

and R.M. were found by this Court to be the perpetrators of child abuse on March 14,

2018. This Child, S.M., was adjudicated dependent on June 27, 2018, and has been in

foster care since November 16, 2017, four days after her birth.

       The evidence presented to this Court was clear and convincing that Father is

incapable of providing the protection necessary to keep this Child safe, and that he is

incapable of parenting. Safety and loving care is essential to the growth and well-being

of any child, and this Court cannot place this Child in an environment where her well-

being and safety may be at risk. This Child's life cannot be placed on hold in the hope

that Father will summon the ability to handle the responsibilities of parenting. Further,

this Child and her older sibling have been placed together in aloving, caring, nurturing

home with the pre-adoptive foster family, and this Court believes they deserve the

opportunity to experience aloving, caring home where they are protected from harm.

       Thus, this Court finds by clear and convincing evidence that DHS has met its

burden to involuntarily terminate Father's parental rights. This Child's life can now be

moved towards adoption.     For the foregoing reasons, this Court respectfully requests that




                                                                                            35   1
the Decree of Involuntary Termination of Parental Rights of Father, R.M. and the Goal

Change to Adoption Order issued by this Court on July 21, 2021, be AFFIRMED. ,




                                            BY THE COURT:




                                                                       q'e
                                            ALLAN L. TERESHK          ,Sr. J
                                                                           J.


      ak
DATE




                                                                                        36